DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed August 17, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Response to Arguments
Applicant's argument filed February 16, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants submit that steps recite determining an index and determining and comparing document relevancy factor values and reflects an improvement in the technical field of electronic search service and search processes and is indicative of integration into a practical application.
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-20 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, a claim of determining an index and relevancy factor values in a search system would not be eligible because electronic search services means software that happens to be search processes and does not integrate and is well understood, routine, and conventional. The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, the additional elements of receiving and adding content does not reflect an improvement in the technical field of electronic search services and search processes. Furthermore, search services and search processes are well known and amounts to necessary data gathering and outputting. Storing, receiving and adding data is insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement in the field of multi-label learning techniques. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining an index and determining and comparing document relevancy factor values. The claims do not recite improvement in search services, therefore is not made statutory. (see MPEP § 2106.01).
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.

Applicant's arguments filed August 17, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 10, and 18 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining an index and determining and comparing document relevancy factor values. The limitation of determining an index from a plurality of indexes of the search service to temporarily add the content item; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining and comparing are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation evaluation judgment and/or opinion (determining an index, document relevancy factor values, and comparing document relevancy factor values, for instance), or even with the aid of pen and paper. Similarly, the limitation of determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. At a high-level of generality as drafted, the broadest reasonable interpretation encompasses a mental process as an evaluation or judgement of determining an index to add a content item and determining document relevancy factor values; consistent with specification as in Figs. 1-2, para [0006], para [0042] which is nothing more than organizing information in a specific way. There are no details as to how the relationship of data is determined for relevancy factor values besides comparing the combined document relevancy factor values.  The comparing of the combined document relevancy factor values to a threshold value to determine an index would encompass for instance one mentally looking at document relevancy factor values compared to the threshold value. Thus, the claim is directed toward an abstract idea. The limitations determining an index, determining and comparing document relevancy factor values are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “one or more processors” and “computer readable storage medium is not a transitory signal per se” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of storing, receiving, and adding steps. Storing, receiving, and adding are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing data (storing and retrieving information in memory), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv), thus, cannot provide an inventive concept and the additional elements of receiving and adding data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 10, and 18 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-9, 11-17, and 19-20 are dependent on claim 1, claim 10, and claim 18 and includes all the limitations of claim 1. Therefore, claims 2-9, 11-17, and 19-20 recites the same abstract idea of determining an index and determining and comparing document relevancy factor values. Claims 2-9, 11-17, and 19-20 further limits the detecting step, including the additional steps for adding content items to the determined index, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Adding content items to the determined index is a further step for determining and comparing data without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to storing, receiving, and adding are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward storing continuously, search queries. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2020/0159765) (hereinafter Manin) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan), and in further view of  Prakash et al. (US 2019/0272296) (hereinafter Prakash).
Regarding claim 1, Manin teaches a method comprising: storing, continuously, within a repository, search queries of the search service (see Figs. 1, para [0043], discloses continuously storing queries in a historical query log by indexing new search queries as they are processed by the search system); receiving, at a receiving unit, a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-2, para [0045-0047], discloses receiving images (content item), the images indexed by the search index within search system and ranking indexed images to determine a set of highest-ranked images (identifiable and retrievable file) to generate search results that identify images responsive to a search query).
Manin does not explicitly teach determining an index from a plurality of indexes of the search service to temporarily add the content item; adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
 Panchapakesan determining, through an adder module, an index from a plurality of indexes of the search service to temporarily add the content item (see Figs. 1A-B, para [0021], para [0032], discloses determining a client indexer application of the index aggregator service to add files to a work queue for indexing (temporarily add content item) at request of the index aggregator service); adding, through an adder module, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); determining, by a search service, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs.1B-2, para [0037-0038], discloses determining in response to comparing digital signature of content of the file, if indexed file record is received and updated in search index); adding, through the adder module, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
 Manin/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Manin/Panchapakesan do not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining, through a DRF calculator, a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining, through a determination unit, a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing, by a search service, the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Manin/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Manin teaches a system comprising: one or more processors; and a memory communicatively coupled to the one or more processors, wherein the memory (see para [0071-0072], discloses a processor and memory) comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: storing, continuously, search queries of the search service (see Figs. 1, para [0043], discloses continuously storing queries in a historical query log by indexing new search queries as they are processed by the search system); receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-2, para [0045-0047], discloses receiving images (content item), the images indexed by the search index within search system and ranking indexed images to determine a set of highest-ranked images (identifiable and retrievable file) to generate search results that identify images responsive to a search query).
Manin does not explicitly teach determining an index from a plurality of indexes of the search service to temporarily add the content item; adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing; determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison; adding, in response to the comparing, the content item to an index based on the results of the comparing.
Panchapakesan teaches determining an index from a plurality of indexes of the search service to temporarily add the content item (see Figs. 1A-B, para [0021], para [0032], discloses determining a client indexer application of the index aggregator service to add files to a work queue for indexing (temporarily add content item) at request of the index aggregator service); adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs.1B-2, para [0037-0038], discloses determining in response to comparing digital signature of content of the file, if indexed file record is received and updated in search index); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
Manin/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Manin/Panchapakesan does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Manin/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Manin teaches a product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (see para [0071], discloses a medium), the program instructions being executable by one or more computing systems to perform a method comprising: storing, continuously, search queries of the search service (see Figs. 1, para [0043], discloses continuously storing queries in a historical query log by indexing new search queries as they are processed by the search system); receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-2, para [0045-0047], discloses receiving images (content item), the images indexed by the search index within search system and ranking indexed images to determine a set of highest-ranked images (identifiable and retrievable file) to generate search results that identify images responsive to a search query).
Manin does not explicitly teach adding the content item temporarily to a main index of the search service; adding, in response to the comparing, the content item to an index based on the results of the comparing; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
Panchapakesan teaches adding the content item temporarily to a main index of the search service (see Fig. 2, para [0021,0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
Manin/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Manin/Panchapakesan does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Manin/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan does not explicitly teach wherein the selected set of stored search queries comprises a predefined number of most often used search queries.
Prakash teaches wherein the selected set of stored search queries comprises a predefined number of most often used search queries (see Fig. 1, para [0169], discloses a number of candidate database queries managed by dynamic programing to selectively generate only top K candidates based on ranking).

Regarding claims 6 and 15, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan does not explicitly teach wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item.
Prakash teaches wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item (see para [0069-0071], para [0073], discloses building index for determined scores indexed based on scores of selected candidate queries, that is cached locally (separate temporary index) to generate local search results).

Regarding claims 7 and 16, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan does not explicitly teach where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value.
Prakash teaches where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value (see para [0070], para [0142], discloses determining a word inverse document frequency for match scoring).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2011/0307462) (hereinafter Manin) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Cramer et al. (US 2015/0032717) (hereinafter Cramer).
Regarding claims 3 and 12, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result, wherein the search rules comprise one or more of: a boost rule configured to increase the relevancy of a search result; and a bury rule configured to decrease the relevancy of a search result.
Cramer teaches wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result, wherein the search rules comprise one or more of: a boost rule configured to increase the relevancy of a search result; and a bury rule configured to decrease the relevancy of a search result (see para [0061], para [0075], discloses prioritizing search results using different relevancy algorithms, including ranking functions weighing subordinate keywords that appear in search results, increasing relevancy of search result with positive weighted subordinate keywords and decreasing relevancy of search result with subordinate keywords with negative weights).
Manin/Panchapakesan/Prakash/Cramer are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to include search rules for relevancy of search results from disclosure of Cramer. The motivation to combine these arts is disclosed by Cramer as “search engines which monitor user behavior in order to generate results with improved relevance” (para [0003]) and include search rules for relevancy of search results is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-5, 9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2020/0159765) (hereinafter Manin) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Podgorny et al.  (US 2017/0032251) (hereinafter Podgorny).

Regarding claims 4 and 13, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value.
Podgorny teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value (see Fig. 1-2B, Fig. 4A, para [0059, 0061], adding question content to level of popularity (main index) based on relevance of search query content to a topic (plurality of indexes)).
Manin/Panchapakesan/Prakash/Podgorny are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Podgorny. The motivation to combine these arts is disclosed by Podgorny as “improve user interactions with the question and answer customer support system 111 by, assisting a user in improving question content 120, assisting a user to improve response content 121, and customizing search results to the search query content” (para [0072]) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value.
Podgrony teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value (see Figs. 4A-B, para [0070], discloses adding query data to a relevant topic (secondary index) in which search results for query content is sorted based on popularity and relevance to submitted search query).
Manin/Panchapakesan/Prakash/Podgorny are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Podgorny. The motivation to combine these arts is disclosed by Podgorny as “improve user interactions with the question and answer customer support system 111 by, assisting a user in improving question content 120, assisting a user to improve response content 121, and customizing search results to the search query content” (para [0072]) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Manin/Panchapakesan/Prakash teach a method of claim 1.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the main index and a secondary index are used for a single tenant of a single user of the search service.
Podgorny teaches wherein the main index and a secondary index are used for a single tenant of a single user of the search service (see Fig. 1,  Figs. 4A-B, para [0070-0072], discloses popularity and topics are used for customer support in providing search results for respective customer search query ).
Manin/Panchapakesan/Prakash/Podgorny are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Podgorny. The motivation to combine these arts is disclosed by Podgorny as “improve user interactions with the question and answer customer support system 111 by, assisting a user in improving question content 120, assisting a user to improve response content 121, and customizing search results to the search query content” (para [0072]) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Manin/Panchapakesan/Prakash teach a product of claim 18.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to the main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value.
Podgrony teaches wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to the main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value (see Fig. 1-2B, Fig. 4A, para [0059, 0061], adding question content to level of popularity (main index) based on relevance of search query content to a topic (plurality of indexes)).
Manin/Panchapakesan/Prakash/Podgorny are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Podgorny. The motivation to combine these arts is disclosed by Podgorny as “improve user interactions with the question and answer customer support system 111 by, assisting a user in improving question content 120, assisting a user to improve response content 121, and customizing search results to the search query content” (para [0072]) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Manin/Panchapakesan/Prakash teach a product of claim 18.
Manin/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value.
Podgrony teaches wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value (see Figs. 4A-B, para [0070], discloses adding query data to a relevant topic (secondary index) in which search results for query content is sorted based on popularity and relevance to submitted search query).
Manin/Panchapakesan/Prakash/Podgorny are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Podgorny. The motivation to combine these arts is disclosed by Podgorny as “improve user interactions with the question and answer customer support system 111 by, assisting a user in improving question content 120, assisting a user to improve response content 121, and customizing search results to the search query content” (para [0072]) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manin et al. (US 2020/0159765) (hereinafter Manin) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Siebel et al. (US 2017/0006135) (hereinafter Siebel).
Regarding claims 8 and 17, Manin/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Manin/Panchapakesan/Prakash does not explicitly teach where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, memory consumption value, and a processor consumption value.
Siebel where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, memory consumption value, and a processor consumption value (see Figs. 21-22, para [0383], para [0387-0388], discloses determining quality score (indicator value) from response times and consumption values).
Manin/Panchapakesan/Prakash/Siebel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Manin/Panchapakesan/Prakash to include indicator value  from disclosure of Siebel. The motivation to combine these arts is disclosed by Siebel as “improvement in operational efficiencies and customer engagement” (para [0054]) and including indicator value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159